 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------X
 GABRIEL GOMEZ, individually and on behalfofall others
 similarly situated,
                                                                          DEFAULT
                                      Plaintiff,                         JUDGMENT

                -against-                                             l:20-cv-06688 (JPO)

 OXYGEN HOOKAH & SMOKE INC. and MARWAN A.
 MAHDI, as an individual,

                                      Defendants.
 ---------------------X

       This action was commenced by the filing of the Summons and Complaint on August 20,

2020. (See Complaint attached hereto as Exhibit A). Copies of the Summons and Complaint

was served by personal delivery on Defendants as follows:

       I. On August 26, 2020, copies of the Summons and Complaint were served on

           Corporate Defendant OXYGEN HOOKAH & SMOKE, INC. at 81 E Burnside

           Avenue, Bronx, New York, 10453 upon on JOHN DOE (REFUSED FULL NAME).

           (See Proofof Service form attached hereto as Exhibit B).

       2. On August 26, 2020, copies of the Summons and Complaint were personally served

           on Defendant MARWAN A. MAHDI at 81 E Burnside Avenue, Bronx, New York,

           10453 upon on JOHN DOE (REFUSED FULL NAME). (See Proof of Service form

           attached hereto as Exhibit C).

       3. Defendant MARWAN A. MADHI failed to develop any information that he was in

           the military upon service of process. Upon information and belief, Defendant

           MARWAN A. MAHDI is not in the military nor dependent upon anyone in the

           military.



                                              I of3
      4. Upon information and belief, Defendant MARWAN A. MADHI is not an infant nor

         incompetent. Upon information and belief, Defendant MARWAN A. MADHI is an

         adult and is the owner of the Defendant corporate entity sued within.

      5. Defendants OXYGEN HOOKAH & SMOKE, INC. and MARWAN A. MADHI

         were to interpose their answer by September 16, 2020. Defendants have failed to

         interpose an answer.

      6. Defendants have been properly served and are aware of the Complaint against them.

         At no point in this matter have Defendants retained or been represented by counsel,

         nor have Defendants formally appeared in this matter.

      7. On January 11, 2021, counsel for Plaintiff GABRIEL GOMEZ filed a Request for

         Certificate of Default as against Defendants OXYGEN HOOKAH & SMOKE, INC.

         and MARWAN A. MADHI, and such Default was noted by the clerk of the Court on

         January 12, 2021. (Entry of Default is attached hereto as Exhibit D).

      8. Defendants have failed to appear in this matter since the certificate was issued.

      9. Defendant MARWAN A. MADHI has been properly served and is aware of the

          Complaint against him, and has failed to provide a response.

      10. Corporate Defendant OXYGEN HOOKAH & SMOKE, INC. has been properly

         served, is aware of the Complaint in this matter, and has failed to provide a response.

ORDERED, ADJUDGED AND DECREED: That Plaintiff GABRIEL GOMEZ has a judgment
against Defendants OXYGEN HOOKAH & SMOKE, INC. and MARWAN A. MADHI, as
an individual, jointly and severally, in the liquidated amount of $257,902.86.

Dated: New York, New York

      May 3, 2021

                                                           United States District Judge



                                             2 of3
